Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 1 of 8




                        Exhibit B
                    Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 2 of 8


Cantin, Shirley

From:                      Provazza, Stephen
Sent:                      Wednesday, March 6, 2019 6:32 PM
To:                        Larakers, Mary L. (CIV); Weiland, William H. (CIV)
Cc:                        WH ACLU MA Calderon Class Action; MSegal@aclum.org; Kathleen Gillespie; Adriana Lafaille
Subject:                   RE: Calderon - February 14 Status Report


Hi Mary, 
 
As you know, it is not possible for us to know in advance what specific relevant documents are in the A‐file.  In Response 
to the government’s statement that it would not provide documents responsive to Petitioners’ narrow requests for 
production, but might provide documents from our client’s A‐files, Petitioners have endeavored several times to make 
A‐file requests that the government might be willing to comply with.  Respondents have now refused to provide: 1) only 
those documents from the A‐files that are responsive to our specific requests for production; 2) entire A‐files; or 3) 
documents from A‐files that have not already been previously produced and were not applications submitted by the 
Petitioners themselves.  It is not possible for Petitioners to keep guessing at possible documents within their A‐files that 
the government might be willing to provide.  Petitioners are obligated to interpret your clients’ position as a refusal to 
provide any discovery related to the named Petitioners’ claims.    
 
‐Steve 
 
Stephen Provazza | WilmerHale 
60 State Street 
Boston, MA 02109 USA 
+1 617 526 6212 (t) 
+1 617 526 5000 (f) 
stephen.provazza@wilmerhale.com 

Please consider the environment before printing this email. 

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not 
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all 
copies of this message and any attachments. Thank you. 
 
For more information about WilmerHale, please visit us at http://www.wilmerhale.com.  
 
 
 
 
From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>  
Sent: Monday, March 4, 2019 3:50 PM 
To: McCullough, Colleen <Colleen.McCullough@wilmerhale.com>; Weiland, William H. (CIV) 
<William.H.Weiland@usdoj.gov> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; MSegal@aclum.org; 
Kathleen Gillespie <gilleska@hotmail.com>; Adriana Lafaille <ALafaille@aclum.org> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Counsel,  
 


                                                                             1
                Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 3 of 8
Respondents also decline to produce the documents requested from Petitioners’ a‐files at this time. Many of the 
documents in Petitioners’ a‐files were created in connection with their removal proceedings, which seem unrelated to 
the claims presented but would still need to be reviewed for privileged information. Should you wish to further narrow 
your request regarding the a‐files, I would be happy to pass that along to Respondents. 
 
Thank you, 
Mary   
 
From: Larakers, Mary L. (CIV)  
Sent: Monday, March 04, 2019 1:36 PM 
To: 'McCullough, Colleen' <Colleen.McCullough@wilmerhale.com>; Weiland, William H. (CIV) 
<wweiland@CIV.USDOJ.GOV> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; MSegal@aclum.org; 
Kathleen Gillespie <gilleska@hotmail.com>; Adriana Lafaille <ALafaille@aclum.org> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Colleen,  
 
Respondents do not assent to your motion seeking discovery regarding the named petitioners. However, Respondents 
are still considering your offer regarding the documents from the named petitioners’ a‐files. I hope to have an answer 
regarding the latter today.  
 
Best, 
Mary  
 
 
From: McCullough, Colleen <Colleen.McCullough@wilmerhale.com>  
Sent: Friday, March 01, 2019 9:20 AM 
To: Larakers, Mary L. (CIV) <mlaraker@CIV.USDOJ.GOV>; Weiland, William H. (CIV) <wweiland@CIV.USDOJ.GOV> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; MSegal@aclum.org; 
Kathleen Gillespie <gilleska@hotmail.com>; Adriana Lafaille <ALafaille@aclum.org> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Mary,  
  
At this stage in the case we believe discovery related to Petitioners’ individual claims, such as the proposed Requests for 
Production, is appropriate.  It has now been six months since your Motion to Dismiss was denied and it is indisputable 
that the named Petitioners can proceed with their claims.  It was our understanding that Respondents would be willing 
to meaningfully consider discovery requests related to the individual Petitioners.  
  
On our February 14, 2019 call, we discussed our proposed Requests for Production.  During that call, you stated that 
Respondents’ objection to Petitioners’ discovery request was that it was, in Respondents’ view, duplicative of materials 
previously produced.  You thus indicated that Respondents might be willing to produce documents that they had not 
previously produced. In response, we pointed out several categories of responsive materials that were entirely non‐
duplicative of what has been previously produced and are highly relevant to the individual claims of Petitioners, 
including any documents regarding Petitioners who were not detained (Deng Gao, Sandro De Souza, and Oscar Rivas), 
USCIS internal communications, any responsive documents from before January 1, 2018, and RCA work‐ups for the 
Petitioners. Your response now indicates that, despite having told us that the government’s primary objection was that 
the Requests were duplicative, Respondents are not, in fact, willing to produce discovery.   
  
In light of this, we plan to move the Court to open discovery on Petitioners’ individual claims.  Do you assent to our 
motion?  
                                                             2
                    Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 4 of 8
  
Regarding Respondents’ offer to consider producing documents from the named Petitioners’ A‐files, can you confirm 
that Respondents are unwilling to produce the entire A‐files?  If that is correct, would they be willing to produce any 
documents in the Petitioners’ A‐files that 1) have not already been produced, and 2) were not submitted by the 
noncitizens or their spouses, or, if submitted by the noncitizens or their spouses, contain notations (other than receipt 
stamps) made by government officials? In other words, we recognize that much of the A‐file consists of applications 
submitted by our clients. We are thus willing for present purposes to limit this part of our request to documents that 
originated with government agencies (or third parties, if applicable) or have notations on them made by government 
employees.  
  
Please let us know, 
 
Colleen 
 
Colleen McCullough | WilmerHale 
60 State Street 
Boston, MA 02109 USA 
+1 617 526 6348 (t) 
+1 617 526 5000 (f) 
colleen.mccullough@wilmerhale.com 
 
Please consider the environment before printing this email. 

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not 
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all 
copies of this message and any attachments. Thank you. 
 
For more information about WilmerHale, please visit us at http://www.wilmerhale.com.  
 
 
 
From: Adriana Lafaille <ALafaille@aclum.org>  
Sent: Tuesday, February 26, 2019 10:32 AM 
To: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>; McCullough, Colleen <Colleen.McCullough@wilmerhale.com>; 
Weiland, William H. (CIV) <William.H.Weiland@usdoj.gov> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; MSegal@aclum.org; 
Kathleen Gillespie <gilleska@hotmail.com>; Provazza, Stephen <Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
                               
Best, 
Adriana 
 
From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>  
Sent: Monday, February 25, 2019 5:06 PM 
To: Adriana Lafaille <ALafaille@aclum.org>; McCullough, Colleen <Colleen.McCullough@wilmerhale.com>; Weiland, 
William H. (CIV) <William.H.Weiland@usdoj.gov> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Matthew Segal 
<MSegal@aclum.org>; Kathleen Gillespie <gilleska@hotmail.com>; Provazza, Stephen 
<Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Adriana,  
                                                                             3
                Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 5 of 8
 
                                                                                                                            

                                                                                                                        
                                         
 
Best, 
Mary  
 
From: Adriana Lafaille <ALafaille@aclum.org>  
Sent: Monday, February 25, 2019 4:52 PM 
To: Larakers, Mary L. (CIV) <mlaraker@CIV.USDOJ.GOV>; McCullough, Colleen <Colleen.McCullough@wilmerhale.com>; 
Weiland, William H. (CIV) <wweiland@CIV.USDOJ.GOV> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Matthew Segal 
<MSegal@aclum.org>; Kathleen Gillespie <gilleska@hotmail.com>; Provazza, Stephen 
<Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
                                                                                                             
                                                                                                                
                                                                                                        

Adriana 
 
 
From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>  
Sent: Monday, February 25, 2019 4:19 PM 
To: McCullough, Colleen <Colleen.McCullough@wilmerhale.com>; Weiland, William H. (CIV) 
<William.H.Weiland@usdoj.gov> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille 
<ALafaille@aclum.org>; Matthew Segal <MSegal@aclum.org>; Kathleen Gillespie <gilleska@hotmail.com>; Provazza, 
Stephen <Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Good Afternoon, 
 
I was able to speak with all of the agencies regarding discovery. Generally, they will not agree to produce the documents 
responsive to your discovery requests as they are drafted currently. Nor will they agree to produce the categories of 
documents we spoke about over the phone (i.e. USCIS Boston emails regarding the named petitioners, documents from 
petitioners’ a‐files that are dated prior to 2018 etc.). However, if there are specific documents from the named 
petitioners’ a‐files you would like produced, they are willing to consider such specific requests.  
 
                                                                                                                        
                                      

                                                                                                                    
                                                                                           
 
Best, 
Mary    
 

                                                            4
               Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 6 of 8

From: McCullough, Colleen <Colleen.McCullough@wilmerhale.com>  
Sent: Thursday, February 14, 2019 2:50 PM 
To: Larakers, Mary L. (CIV) <mlaraker@CIV.USDOJ.GOV>; Weiland, William H. (CIV) <wweiland@CIV.USDOJ.GOV> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille 
<ALafaille@aclum.org>; MSegal@aclum.org; Kathleen Gillespie <gilleska@hotmail.com>; Provazza, Stephen 
<Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
                            
 
Colleen 
 
From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>  
Sent: Thursday, February 14, 2019 2:49 PM 
To: McCullough, Colleen <Colleen.McCullough@wilmerhale.com>; Weiland, William H. (CIV) 
<William.H.Weiland@usdoj.gov> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille 
<ALafaille@aclum.org>; MSegal@aclum.org; Kathleen Gillespie <gilleska@hotmail.com>; Provazza, Stephen 
<Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Hi Colleen,  
 
                                                     
 
Thanks, 
Mary  
 
From: McCullough, Colleen <Colleen.McCullough@wilmerhale.com>  
Sent: Thursday, February 14, 2019 2:43 PM 
To: Larakers, Mary L. (CIV) <mlaraker@CIV.USDOJ.GOV>; Weiland, William H. (CIV) <wweiland@CIV.USDOJ.GOV> 
Cc: WH ACLU MA Calderon Class Action <WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille 
<ALafaille@aclum.org>; MSegal@aclum.org; Kathleen Gillespie <gilleska@hotmail.com>; Provazza, Stephen 
<Stephen.Provazza@wilmerhale.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
Hi Mary,  
                                                                                                             
                                                
Thanks,  
Colleen 
 
Colleen McCullough | WilmerHale 
60 State Street 
Boston, MA 02109 USA 
+1 617 526 6348 (t) 
+1 617 526 5000 (f) 
colleen.mccullough@wilmerhale.com 
 
Please consider the environment before printing this email. 


                                                          5
                    Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 7 of 8
This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not 
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all 
copies of this message and any attachments. Thank you. 
 
For more information about WilmerHale, please visit us at http://www.wilmerhale.com.  
 
 
From: Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>  
Sent: Thursday, February 14, 2019 12:35 PM 
To: Provazza, Stephen <Stephen.Provazza@wilmerhale.com> 
Cc: Weiland, William H. (CIV) <William.H.Weiland@usdoj.gov>; WH ACLU MA Calderon Class Action 
<WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille <ALafaille@aclum.org>; MSegal@aclum.org; 
Kathleen Gillespie <gilleska@hotmail.com> 
Subject: RE: Calderon ‐ February 14 Status Report 
 
All,  
 
It was good talking to you today.                                                   
 
Best, 
Mary  
 
From: Provazza, Stephen <Stephen.Provazza@wilmerhale.com>  
Sent: Tuesday, February 12, 2019 8:34 PM 
To: Larakers, Mary L. (CIV) <mlaraker@CIV.USDOJ.GOV> 
Cc: Weiland, William H. (CIV) <wweiland@CIV.USDOJ.GOV>; WH ACLU MA Calderon Class Action 
<WHACLUMACalderonClassAction@wilmerhale.com>; Adriana Lafaille <ALafaille@aclum.org>; MSegal@aclum.org; 
Kathleen Gillespie <gilleska@hotmail.com> 
Subject: Calderon ‐ February 14 Status Report 
 
                                                                                                    
           

                                                                                                                                                        
                                                                                                                                                  
                                                                                                                                         
 
‐Steve 
 
Stephen Provazza | WilmerHale 
60 State Street 
Boston, MA 02109 USA 
+1 617 526 6212 (t) 
+1 617 526 5000 (f) 
stephen.provazza@wilmerhale.com 

Please consider the environment before printing this email. 

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not 
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all 
copies of this message and any attachments. Thank you. 
 
For more information about WilmerHale, please visit us at http://www.wilmerhale.com.  
 
                                                                             6
    Case 1:18-cv-10225-MLW Document 231-2 Filed 04/18/19 Page 8 of 8
 
 




                                   7
